Citation Nr: 1131355	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra schedular basis pursuant to 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied the claim for a higher rating for PTSD and denied a TDIU.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

The Board notes that the Veteran previously was represented by the American Legion.  In July 2011, after certification of the appeal to the Board, the Veteran submitted a statement indicating that he wished to revoke the power of attorney in favor of the American Legion and represent himself.  Later in July 2011, a Deputy Vice Chairman of the Board granted the Veteran's request to remove the American Legion as his representative and to represent himself in his appeal.  Accordingly, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The Board's decision addressing the claim an increased rating for PTSD is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the December 2009 date of the claim for increase, the Veteran's PTSD has been manifested by nightmares, sleep disturbance, intrusive thoughts, irritability, anxiety, depressed mood, social isolation, memory impairment, and impaired abstract thinking; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2009 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  The December 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim herein decided (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The April 2010 rating decision reflects the initial adjudication of the claim after issuance of the December 2009 letter.  

The Board notes that the Veteran was first provided with the rating criteria pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 for evaluating PTSD in the October 2010 SOC and that there was no readjudication of the claim after issuance of the SOC.  However, in this instance, the lack of readjudication is not shown to prejudice the Veteran.  The Veteran was afforded a full opportunity to participate in the claim.  In his June 2010 NOD, the Veteran set forth the criteria for several higher ratings for PTSD pursuant to Diagnostic Code 9411.  Additionally, the Veteran gave a detailed account of his symptomatology to the VA examiners and the examination reports specifically opined on the rating criteria considered by Diagnostic Code 9411.  As such, the Board finds that the Veteran is not shown to be prejudiced.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also  Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of January 2010 and July 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his former representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for an increased rating for PTSD is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in a July 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 24, 2004.  The Veteran filed the current claim for increase in December 2009.  

Although the rating for the Veteran's PTSD has been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name..  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent-but no higher-rating is warranted for PTSD from the date of the claim for increase.

The Veteran submitted a September 2009 psychological evaluation from Psychological Consulting Services.  The Veteran reported PTSD symptoms including intrusive thoughts, avoidance, detachment from other people, hypervigilance, memory and concentration problems, and startled response.  He also reported difficulty sleeping and nightmares.  The Veteran stated that he does not like to socialize and has a short temper.  On examination, the Veteran was dressed appropriately and cooperated with the examiner.  The examiner reported the Veteran's mood as agitated and his affect as restricted.  The Veteran's speech was normal and he was oriented to person, place, and time.  No suicidal or homicidal ideation was present.  The impression was chronic PTSD, severe.  A GAF of 37 was assigned.  The examiner noted that the Veteran's PTSD symptoms had a significant effect in all areas of life, including social and work relationships.  Additionally, the Veteran's memory and concentration difficulties made it difficult for him to learn new things.  The examiner concluded that the prognosis for the Veteran's recovery was poor and that he was considered totally and permanently disabled and unemployable.

The Veteran was afforded a VA psychiatric examination in January 2010.  The Veteran reported that his PTSD symptoms had increased in severity since his last examination in 2007.  On examination, the Veteran was dressed appropriately and his hygiene was excellent.  He reported difficulty sleeping, depression, anxiety, and memory problems.  He stated that he did not like crowds and preferred to spend time alone.  The Veteran also reported that he retired in 1999 because he was unable to continue to work due to his PTSD.  When questioned about his family relationships, the Veteran stated that he had a good relationship with his wife and son, however, he did not like to be around other people.  He noted that he enjoyed fishing, golfing, and walking.  The Veteran denied any obsessive and ritualistic behavior, suicidal and homicidal thoughts, delusions, hallucinations, and panic attacks.  The Veteran was oriented to person, place, and time.  The examiner did not detect any thought process or communication impairment.  On examination, no memory loss was observed, however, the Veteran reported that he has difficulty recalling names of people from Vietnam.  The impression was chronic PTSD, moderately severe and the examiner assigned a GAF of 58.

The Veteran underwent additional VA examination in July 2010.  The Veteran reported that he worked for Reynolds Tobacco for 31 years after service, retiring in 1999.  He stated that he has not worked since 1999.  The Veteran reported that he lived with his wife of 43 years.  The Veteran also reported regular contact with his son.  He stated that he occasionally plays golf, goes fishing, and attends church, but otherwise he spends most of his time reading and watching television.  He did not report any social activities.  He noted that he lost friends because of his short temper.  The Veteran also reported a long term alcohol abuse problem.  On examination, the Veteran was appropriately dressed and generally cooperative.  He appeared anxious, depressed, and cynical.  He denied suicidal or homicidal ideation and delusions.  Verbal comprehension, mental status, reasoning, recall, judgment, concentration, and communication were within normal limits.  Verbal abstracting ability was poor.  Some memory loss was also observed on examination.  The Veteran was unable to recall the president serving prior to Clinton.  Additionally, he could only recall one out of three words after a time delay.  The Veteran reported nightmares two to three times per week, irritability, and a lack of social acquaintances.  The examiner opined that the Veteran would not be capable of returning to work at this time because he would likely argue with co-workers, customers, and superiors.  The Veteran stated that he has been treated for his PTSD symptoms in the past, however, the examiner noted that there did not appear to be a consistent or comprehensive treatment approach and that the Veteran would likely benefit from treatment.  The impression was PTSD and the examiner assigned a GAF of 58.

Collectively, the aforementioned medical evidence reflects that, pertinent to the December 2009 claim for increase, the Veteran's PTSD has been manifested by nightmares, sleep disturbance, intrusive thoughts, irritability, anxiety, depressed mood, social isolation, memory impairment, impaired abstract thinking, and an inability to establish and maintain effective relationships.  Accordingly, the  Board finds that, with resolution of all reasonable doubt in the Veteran's favor, his PTSD has more nearly approximated the criteria for a 50 percent, but no higher, rating.

While the Veteran does not demonstrate all of the symptoms associated with the 50 percent rating criteria, the Board emphasizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board concludes that the Veteran's overall symptomatic picture, to particularly include memory loss, impaired abstract thinking, disturbance of motivation and mood, and nightmares, results in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships, consistent with a 50 percent disability rating.  

However, at no point has the Veteran's overall PTSD symptomatology met the criteria for the next higher 70 percent rating.  As noted above, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene that are characteristic of the 70 percent rating.  
  
The Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating; however, in this case, in light of the symptoms, the Board finds that the Veteran's total disability picture has more nearly approximated the criteria required for a 50 percent rating.  In this regard, the medical evidence does not show the Veteran to have occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships, rather, the VA examination reports note that the Veteran has been married to his wife for over 40 years.  The Veteran also reported maintaining a relationship with his adult son and attending church.  

The Board further notes that the GAF scores assigned by the VA examiners-58 in January 2010 and July 2010-alone, provide no basis for assigning a rating in excess of 50 percent for PTSD.  According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores of 58 clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, these scores provide no basis for a higher rating.  

The Board notes that the September 2009 psychiatric evaluation report reflects a much lower GAF score (37), than the VA examination reports (58).  A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

However, the medical evidence of record does not reflect that the Veteran exhibited the symptoms identified in the DSM-IV as indicative of such a score.  In this regard, there has been no evidence of impaired speech, impaired judgment, or neglect of family.  While the July 2010 VA examiner noted some impairment in the area of abstract thinking, there was no major impairment in overall cognitive functioning.  On examination, speech and judgment were also within normal limits.  Moreover, the Veteran reported maintaining relationships with family members and his wife of over 40 years.  Thus, the Board is affording more weight to the GAF scores assigned by the VA examiners.  The GAF scores assigned by the VA examiners (discussed above) and the actual symptoms shown do not support assignment of a rating greater than 50 percent.

As the criteria for the next higher, 70 percent rating are not met, it logically follows that the symptoms for the maximum 100 percent rating under the general rating formula likewise are not met.

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 50 percent rating for PTSD is granted, subject to the legal authority governing the payment of VA compensation.




REMAND

The Board's review of the claims file reveals that further RO action on the claim for a TDIU is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has been granted service connection for PTSD (now rated as 50 percent disabling, as discussed above), bilateral hearing loss (rated as 10 percent disabling), and dermatitis of both feet (rated as 0 percent disabling); the combined rating is 60 percent.  Consequently, the percentage requirements of 4.16(a) are not met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disabilities.

Initially, the Board notes that the Veteran has not been employed at any point during the period of this appeal.  On his Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked in March 1999.  Thus, the question is whether the Veteran's service-connected disabilities render him unemployable.

In this regard, the Board finds that further development is warranted.  The medical evidence of record indicates that employment would be extremely difficult in the Veteran's current condition.  In a September 2009 report, a private psychologist indicated that the Veteran is totally and permanently disabled and unemployable due to his PTSD.  The July 2010 VA examiner noted that it does not appear that the Veteran could make the adjustment to return to work at this time.  

The Board notes that while the private psychologist indicated that the Veteran's PTSD symptoms of hypervigilance, memory problems, impaired concentration, and isolation prevented him from working, at his most recent VA examination in July 2010, hypervigilance was not noted and the Veteran's concentration and overall cognitive functioning was within normal limits.  Additionally, while the July 2010 VA examiner noted that it would currently be difficult for the Veteran to work due to his irritability, the examiner's opinion appeared to be temporary in nature and he indicated that the Veteran's history of treatment was inconsistent and that the Veteran would likely benefit from treatment.  Significantly, on examination in July 2010, the Veteran reported that he had recently started to take antidepressant medication that was improving his irritability.  

Under these circumstances, the Board finds that the evidence currently of record does not adequately resolve the claim for a TDIU, to include on an extra-schedular basis, and that additional examination of the Veteran and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include specific consideration of whether the case should be referred to the Director of Compensation and Pension Service for consideration of the Veteran's entitlement to a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

As a final point, the Board notes that the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in December 2009.  The Veteran indicated that he had last worked at R. J. Reynolds Tobacco as a mechanic.  The RO attempted to obtain the Veteran's employment records from R. J. Reynolds Tobacco in December 2009 and February 2010; however, the RO's letter was returned by the U.S. Postal Service as undeliverable.  Thus, while this matter is on remand, the RO should furnish the Veteran with a VA Form 21-8940 to enable him to provide updated employment information, including a current address for R. J. Reynolds Tobacco.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to provide updated employment information pertinent to the claim for a TDIU, including current contact information for R. J. Reynolds Tobacco.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.   

In rendering the requested opinion, the examiner should consider all of the Veteran's psychiatric symptomatology.  The examiner should also clearly state whether the Veteran is currently undergoing treatment and if he is on medication.  If the Veteran is not undergoing treatment and/or is not currently taking medication, the examiner should address whether this is due to noncompliance, or due to ineffective psychotropic medication.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should consider the claim in light of all pertinent evidence and legal authority (to specifically include consideration of whether the procedures for referral of the claim to Director of Compensation and Pension Service, as prescribed in 38 C.F.R. § 4.16(b), are invoked).  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


